Citation Nr: 1120329	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  09-31 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for tendonitis of the left ankle to include as secondary to bilateral pes cavus and bilateral hallux valgus.

2.  Entitlement to service connection for tendonitis of the right ankle to include as secondary to bilateral pes cavus and bilateral hallux valgus.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel



INTRODUCTION

The Veteran had active duty service from June 1966 to February 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Louisville, Kentucky.  

In November 2007, the Veteran's representative asserted that a clear and unmistakable error (CUE) was made in an August 2007 RO decision.  38 C.F.R. § 3.105(a).  The August 2007 RO decision denied service connection for both ankles as the medical evidence showed they were secondary to hallux valgus, instead of pes cavus.  The Veteran's representative explained that review of the August 1968 RO decision showed that the Veteran had hallux valgus during service and consequently, hallux valgus should be service connected.  

As the correspondence cited above expressed dissatisfaction with the August 2007 RO decision, but did not clearly express a desire for appellate review to constitute a notice of disagreement (NOD), the RO reconsidered the claims on appeal.  38 C.F.R. § 20.201 (2010).  It made an unpromulgated March 2008 decision that granted service connection for left and right tendonitis of the ankles by finding that the August 2007 RO decision constituted CUE regarding these issues.  However, an explanation was not given for the finding.  Upon further review, a Veteran Service Center Manager retracted the March 2008 RO findings in July 2008 in accordance with the Veterans Benefits Administration (VBA) Compensation and Pension Adjudication Manual section M21-1MR.I.5.C.13.f.  He cited a December 1967 report showing that hallux valgus was not permanently aggravated during service.  The RO implemented this finding by denying the claims currently on appeal in an August 2008 decision.  However, the July 2008 RO decision did not adjudicate the underlying CUE claim.  The Veteran filed a March 2009 NOD with respect to this decision and perfected his appeal by filing an August 2009 substantive appeal (i.e. VA Form 9).  Thus, the issues of service connection for left ankle and right ankle tendonitis are properly before the Board.  In his substantive appeal, the Veteran requested a Travel Board hearing, but later withdrew his hearing request in October 2009 correspondence.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In an August 1968 decision, the RO denied entitlement to service connection for hammer toes, also known as hallux valgus.  The Veteran was notified of this decision but did not appeal.  

In February 2007, the Veteran claimed entitlement to service connection for a disability of both ankles.  At a VA examination in March 2007, the examiner opined that the Veteran had a bilateral ankle disability secondary to an altered gait caused by hallux valgus.

In March 2008, a Veterans Service Representative prepared a decision finding clear and unmistakable error (CUE) in the August 1968 decision.  The March 2008 decision would have granted service connection for hallux valgus and tendonitis of each ankle on the basis of CUE in the August 1968 decision.  The Veterans Service Center Manager; however, disagreed with the proposed finding of CUE in the August 1968 decision and directed that a rating decision be issued finding no CUE in that decision.  See M21-1MR.I.5.C.13.f.

Instead, the RO issued an August 2008 decision finding no CUE in the August 2007 decision denying service connection for tendonitis of both ankles.  To date no decision has been issued on the question of whether there was CUE in the August 1968 rating decision.  Although the representative has argued that the August 2007 decision was the product of CUE, that argument is premised on a contention that there was such error in the 1968 rating decision.

The CUE issue is inextricably intertwined with the issue of service connection for the bilateral ankle disability.  The CUE claim has not been adjudicated.  Since resolution of the CUE issue affects adjudication of the claims on appeal, a Board decision on these issues is premature.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Regardless, of the decision on the CUE claim, the representatives contentions must be liberally read as claiming service connection for hallux valgus.  Thus, if CUE is not found, an application to reopen the claim has been presented.  This question is also inextricably intertwined with the claim for service connection for bilateral ankle tendonitis.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must adjudicate the issue of whether there was CUE in the August 1968 rating decision that denied entitlement to service connection for hammer toes. 

2.  If the AOJ finds no CUE in the August 1968 rating decision, it should adjudicate the question of whether new and material evidence has been submitted to reopen the claim, and if so, whether the claim for service connection should be granted.

3.  If a notice of disagreement is received with regard to the determinations regarding CUE in the August 1968 rating decision, whether new and material evidence has been submitted, or whether service connection should be granted for hallux valgus; the AOJ should issue a statement of the case.  These issues should not be certified to the Board unless a sufficient substantive appeal is submitted.

4.  If any benefit for which an appeal has been perfected is not fully granted, the AOJ should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

